DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/28/2019, 02/27/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubasa Nakatsuka (US 20150233764 A1) in view of Yoshiyuki Tsujimoto et al (US 20100090807 A1).

Regarding claim 1, Nakatsuka discloses a non-transitory computer-readable storage medium storing a program (¶ [27]) for assisting an operation of a user to move a colorimeter with respect to a color chart for color measurement (¶ [28-29]), wherein the program causes a computer to function as a control unit (¶ [27-28]). 
Nakatsuka fails to explicitly disclose wherein the control unit causes a presenting unit to present information indicating a difference between an actual speed and an ideal speed, the actual speed being a moving speed of the handheld instrument when the user moves the handheld instrument with respect to the chart, the ideal speed being a moving speed of the instrument ideal for measurement on the chart. (*Note the colorimeter measuring device is disclosed in the primary reference above).
Tsujimoto et al, in the same field of endeavor of manually moving a reading device over detectable information to acquire data from the read medium (Abstract), teaches a presenting unit to present information indicating a difference between an actual speed and an ideal speed, the actual speed being a moving speed of the handheld instrument when the user moves the handheld instrument with respect to the media, the ideal speed being a moving speed of the instrument ideal for measurement on the media (¶ [103-105] speed of moving reader faster than threshold causing collision rate to exceed predetermined value). Applying the technique as taught by the secondary reference to the system as disclosed by the primary reference comprising the colorimeter reading a color chart produces expected results and requires no more ingenuity than that possessed by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the computer functioning as a control unit as disclosed by Nakatsuka to utilize the teachings of 

Regarding claim 4, Nakatsuka discloses the storage medium storing the program according to claim 1 (see rejection of claim 1).
Nakatsuka fails to explicitly disclose wherein the control unit acquires the actual speed based on a detection result of a sensor that detects a moving speed of the colorimeter that is attached to a body of the user.
Tsujimoto et al teaches the control unit acquires the actual speed based on a detection result of a sensor that detects a moving speed of the colorimeter that is attached to a body of the user (¶ [29] and ¶ [26] hand-held moving reading instrument).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the computer functioning as a control unit as disclosed by Nakatsuka to utilize the teachings of Tsujimoto et al which teaches the control unit acquires the actual speed based on a detection result of a sensor that detects a moving speed of the colorimeter that is attached to a body of the user to individually detect moving acceleration in a width and length direction with accuracy thereby providing information to a user when acquiring read image data.  

Regarding claim 6, Nakatsuka discloses a method of producing a printing system, the printing system including a printing apparatus that prints a color chart sheet including a color chart for color measurement (¶ [55]) by a colorimeter that is manually moved (¶ [82]) and a control device that controls the colorimeter and the printing apparatus (¶ [28]), the method comprising: 
printing, by the printing apparatus, the color chart sheet (¶ [55]); 

causing, by the control device, a presenting unit to present information indicating a difference between an actual speed and an ideal speed, the actual speed being a moving speed of the colorimeter when a user moves the colorimeter with respect to the color chart, the ideal speed being a moving speed of the colorimeter ideal for color measurement on the color chart (see rejection of claim 1); and 
preforming, by the control device, color adjustment based on a result of the color measurement on the color chart by the colorimeter, and producing the printing system (¶ [77]).

Allowable Subject Matter

Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675 

                                                                                                                                                                                          March 25, 2021